SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number: 000-32987 UNITED SECURITY BANCSHARES (Exact name of registrant as specified in its charter) CALIFORNIA 91-2112732 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2126 Inyo Street, Fresno, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (559) 248-4943 Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNox Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmall reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNox Aggregate market value of the Common Stock held by non-affiliates as of the last business day of the registrant's most recently completed second fiscal quarter - June 30, 2011: $29,052,633 Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, no par value (Title of Class) Shares outstanding as of October 31, 2011: 13,397,847 TABLE OF CONTENTS Facing Page Table of Contents PART I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive (Loss) Income 2 Consolidated Statements of Changes in Shareholders' Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Overview 33 Results of Operations 37 Financial Condition 42 Asset/Liability Management – Liquidity and Cash Flow 51 Regulatory Matters 53 Item 3. Quantitative and Qualitative Disclosures about Market Risk 57 Interest Rate Sensitivity and Market Risk 57 Item 4. Controls and Procedures 58 PART II. Other Information Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities 60 Item 4. Reserved 60 Item 5. Other Information 60 Item 6. Exhibits 60 Signatures 61 Table of Contents PART I. Financial Information United Security Bancshares and Subsidiaries Consolidated Balance Sheets – (unaudited) September 30, 2011 and December 31, 2010 September30, December31, (in thousands except shares) Assets Cash and due from banks $ $ Cash and due from FRB Cash and cash equivalents Interest-bearing deposits in other banks Investment securities available for sale (at fair value) Loans and leases Unearned fees ) ) Allowance for credit losses ) ) Net loans Accrued interest receivable Premises and equipment – net Other real estate owned Intangible assets Goodwill Cash surrender value of life insurance Investment in limited partnership Deferred income taxes - net Other assets Total assets $ $ Liabilities & Shareholders' Equity Liabilities Deposits Noninterest bearing $ $ Interest bearing Total deposits Other borrowings Accrued interest payable Accounts payable and other liabilities Junior subordinated debentures (at fair value) Total liabilities Shareholders' Equity Common stock, no par value 20,000,000 shares authorized, 13,397,847 and 13,000,849 issued and outstanding, in 2011 and 2010, respectively Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements 1 Table of Contents United Security Bancshares and Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Unaudited) Quarter Ended September30, Nine Months Ended September30, (In thousands except shares and EPS) Interest Income: Loans, including fees $ Investment securities – AFS – taxable Investment securities – AFS – nontaxable 0 15 0 44 Federal funds sold 0 21 0 36 Interest on deposits in FRB 43 8 11 Interest on deposits in other banks 9 10 29 30 Total interest income Interest Expense: Interest on deposits Interest on other borrowings 82 96 Total interest expense Net Interest Income Before Provision for Credit Losses Provision for Credit Losses Net Interest Income Noninterest Income: Customer service fees Increase in cash surrender value of bank-owned life insurance (Loss) gain on sale of other real estate owned ) ) ) 97 Gain (loss) on sale of securities 11 (1 ) 11 69 Gain (loss) on sale of loans 0 (2 ) 0 Gain on fair value of financial liability Other Total noninterest income Noninterest Expense: Salaries and employee benefits Occupancy expense Data processing 14 26 57 58 Professional fees FDIC/DFI insurance assessments Director fees 57 59 Amortization of intangibles Correspondent bank service charges 73 79 Impairment loss on core deposit intangible 0 0 36 57 Impairment loss on goodwill 0 0 Impairment loss on investment securities (cumulative total other-than-temporary loss of $4.1 million, net of $2.4 million recognized in other comprehensive loss, pre-tax) Impairment loss on OREO Loss on California tax credit partnership OREO expense Other Total noninterest expense (Loss) Income Before Taxes on Income ) ) Provision for Taxes on Income 74 ) Net (Loss) Income $ ) $ $ ) $ Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, and past service costs of employee benefit plans – net of income tax (benefit) expense of $14, $193, $(292), and $957 20 ) Comprehensive (Loss) Income $ ) $ $ ) $ Net (Loss) Income per common share Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Shares on which net income per common shares were based Basic Diluted See notes to consolidated financial statements 2 Table of Contents United Security Bancshares and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity (unaudited) Common stock Common stock AccumulatedOther Number Retained Comprehensive (In thousands except shares) of Shares Amount Earnings Income (Loss) Total Balance January 1, 2010 $ $ $ ) $ Net changes in unrealized loss on available for sale securities (net of income tax expense of $958) Common stock dividends ) 0 Stock-based compensation expense 31 31 Net Income Balance September 30, 2010 ) Net changes in unrealized loss on available for sale securities (net of income tax expense of $382) Net changes in unrecognized past service Cost on employee benefit plans (net of income tax benefit of $107) ) ) Common stock dividends ) 0 Stock-based compensation expense 10 10 Net Loss ) ) Balance December 31, 2010 ) Net changes in unrealized loss on available for sale securities (net of income tax benefit of $295) ) ) Net changes in unrecognized past service Cost on employee benefit plans (net of income tax expense of $3) 4 4 Common stock dividends ) 0 Stock-based compensation expense 14 14 Net Loss ) ) Balance September 30, 2011 $ $ $ ) $ See notes to consolidated financial statements 3 Table of Contents United Security Bancshares and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September30, (In thousands) Cash Flows From Operating Activities: Net (loss) income $ ) $ Adjustments to reconcile net income:to cash provided by operating activities: Provision for credit losses Depreciation and amortization Accretion of investment securities ) (6 ) Decrease in accrued interest receivable Decrease in accrued interest payable ) ) (Decrease) increase in unearned fees ) ) Decrease in income taxes payable ) ) Stock-based compensation expense 14 31 Decrease (increase) in accounts payable and accrued liabilities ) Loss (gain) on sale of other real estate owned ) (Gain) loss on sale of investment securities ) ) Impairment loss on other real estate owned Impairment loss on core deposit intangible 36 57 Impairment loss on investment securities Impairment loss on goodwill Gain on proceeds from life insurance 0 ) Increase in surrender value of life insurance ) ) Gain on fair value option of financial liabilities ) ) Loss on tax credit limited partnership interest Net decrease in other assets 93 Net cash provided by operating activities Cash Flows From Investing Activities: Net decrease (increase) in interest-bearing deposits with banks Redemption of correspondent bank stock Purchases ofavailable-for-sale securities ) ) Maturities and calls of available-for-sale securities Proceeds from sales of available-for-sale securities 0 Premiums paid on life insurance ) 0 Proceeds from life insurance settlement 0 Net decrease (increase) in loans Investment in limited partnership ) ) Net proceeds from settlement of other real estate owned Capital expenditures for premises and equipment ) ) Net cash provided by investing activities Cash Flows From Financing Activities: Net increase in demand deposits and savings accounts Net decrease in certificates of deposit ) ) Decrease in other borrowings ) ) Proceeds from note payable 0 75 Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated financial statements 4 Table of Contents United Security Bancshares and Subsidiaries - Notes to Consolidated Financial Statements - (Unaudited) 1. Organization and Summary of Significant Accounting and Reporting Policies The consolidated financial statements include the accounts of United Security Bancshares, and its wholly owned subsidiary United Security Bank (the “Bank”) and two bank subsidiaries, USB Investment Trust (the “REIT”) and United Security Emerging Capital Fund, (collectively the “Company” or “USB”). Intercompany accounts and transactions have been eliminated in consolidation. These unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information on a basis consistent with the accounting policies reflected in the audited financial statements of the Company included in its 2010 Annual Report on Form 10-K. These interim financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of a normal recurring, nature) considered necessary for a fair presentation have been included. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for any other interim period or for the year as a whole. Certain reclassifications have been made to the 2010 financial statements to conform to the classifications used in 2011. New Accounting Standards: In September 2011, the FASB issued ASU 2011-08, Intangibles - Goodwill and Other (Topic 350) - Testing Goodwill for Impairment. ASU 2011-08 amends Topic 350, Intangibles – Goodwill and Other, to give entities the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary. However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test by calculating the fair value of the reporting unit and comparing the fair value with the carrying amount of the reporting unit. ASU 2011-08 is effective for annual and interim impairment tests beginning after December 15, 2011, and is not expected to have a significant impact on the Company’s financial statements. In April 2011, the FASB issued ASU No. 2011-02, Receivables (Topic 310):A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.ASU 2011-02 clarifies the guidance in ASC 310-40 Receivables:Troubled Debt Restructurings by Creditors.Creditors are required to identify a restructuring as a troubled debt restructuring if the restructuring constitutes a concession and the debtor is experiencing financial difficulties.ASU 2011-02 clarifies guidance on whether a creditor has granted a concession and clarifies the guidance on a creditor’s evaluation of whether a debtor is experiencing financial difficulties.In addition, ASU 2011-02 also precludes the creditor from using the effective interest rate test in the debtor’s guidance on restructuring of payables when evaluating whether a restructuring constitutes a troubled debt restructuring.The effective date of ASU 2011-2 for public entities is effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption.If, as a result of adoption, an entity identifies newly impaired receivables, an entity should apply the amendments for purposes of measuring impairment prospectively for the first interim or annual period beginning on or after June 15, 2011.The Company adopted the methodologies prescribed by this ASU during the third quarter 2011. In April 2011, the FASB issued ASU 2011-03, Reconsideration of Effective Control for Repurchase Agreements. This ASU was developed to improve the accounting for repurchase agreements (repos) and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. The amendments in this ASU remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (2) the collateral maintenance implementation guidance related to that criterion. The amendments in this ASU apply to all entities, both public and nonpublic. The amendments affect all entities that enter into agreements to transfer financial assets that both entitle and obligate the transferor to repurchase or redeem the financial assets before their maturity. The guidance in this ASU is effective for the first interim or annual period beginning on or after December 15, 2011 and should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date. Early adoption is not permitted. This ASU is not expected to have a significant impact on the Company’s financial statements. In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments in this ASU result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. The amendments in this ASU are to be applied prospectively. For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. This ASU is not expected to have a significant impact on the Company’s financial statements. 5 Table of Contents In June 2011, the FASB issued ASU No. 2011-05, Presentation of Comprehensive Income. ASU 2011-05 requires entities to present the total of comprehensive income, the components of net income and the components of other comprehensive income in a single continuous statement of comprehensive income or in two separate consecutive statements. The effective date for ASU 2011-05 is for the first interim or annual period beginning on or after December 15, 2011. The adoption of ASU 2011-05 is not expected to have a material impact on the Company’s results of operations or financial position. It will present a change in disclosure as the Company currently presents comprehensive income in its consolidated statement of changes in shareholders’ equity. 2. Investment Securities Available for Sale and Other Investments Following is a comparison of the amortized cost and fair value of securities available-for-sale, as of September 30, 2011 and December 31, 2010: Gross Gross Fair Value (In thousands) Amortized Unrealized Unrealized (Carrying September 30, 2011: Cost Gains Losses Amount) U.S. Government agencies $ $ $ ) $ U.S. Government agency CMO’s Private label mortgage backed securities 0 ) $ $ $ ) $ December 31, 2010: U.S. Government agencies $ $ $
